Appellant was prosecuted and convicted of pursuing the business and occupation of selling intoxicating liquors in prohibition territory.
The record before us contains neither a statement of facts nor any bills of exception. The motion for a new trial alleges some matters if properly supported by affidavits, might present questions for review, but in the absence of any supporting affidavits, no evidence of any character accompanying the record, the judgment must be affirmed.
The judgment is affirmed.
Affirmed.